         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 1 of 29



 1   SHELLA DEEN – BAR NO. 149735
     shella.deen@hogefenton.com
 2   DANIEL J. MARSH – BAR NO. 284948
     daniel.marsh@hogefenton.com
 3   HOGE, FENTON, JONES & APPEL, INC.
     60 South Market Street, Suite 1400
 4   San Jose, CA 95113-2396
     Telephone: (408) 287-9501
 5   Facsimile: (408) 287-2583

 6   MATTHEW JOHNSON (NH 13076, PRO HAC VICE)
     mjohnson@devinemillimet.com
 7   DEVINE, MILLIMET & BRANCH, P.A.
     111 Amherst Street
 8   Manchester, NH 03101
     Telephone: (603) 695-8727
 9   Facsimile: (603) 669-8547

10   Attorneys for Plaintiff
     OPTICAL SOLUTIONS, INC.
11

12                                   UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                           SAN JOSE DIVISION

15
     OPTICAL SOLUTIONS, INC., a New                  Case No. 5:18-cv-00417-BLF (consolidated)
16   Hampshire corporation
                                                     FOURTH AMENDED COMPLAINT FOR
17              Plaintiff,
                                                        1. BREACH OF CONTRACT
18     vs.
                                                        2. PROMISSORY ESTOPPEL
19   NANOMETRICS, INCORORATED, a
     Delaware corporation,
                                                     DEMAND FOR JURY TRIAL
20
                Defendant.
21

22
23             NOW COMES Plaintiff, Optical Solutions, Inc. (“OSI”), and files this Fourth Amended

24   Complaint and Demand for Jury Trial against Defendant, Nanometrics Incorporated dba Onto

25   Innovation Inc. (“Nanometrics”) as follows:

26                                             INTRODUCTION

27             1.     This case is a classic example of commercial “David” versus “Goliath.” Here, a large

28   publicly-traded company, Nanometrics, exploits a small New Hampshire vendor, OSI, with false

     3914150                                           -1-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 2 of 29



 1   promises when it serves its purposes. Ironically, Nanometrics initially credited OSI with “saving

 2   the company” when OSI’s 40 micron lens solution enabled Nanometrics to offer new technology

 3   that did not previously exist, and allowed Nanometrics to sell a new product line. Due to that

 4   success, Nanometrics asked OSI to design the optical lens for its next generation of semiconductor

 5   wafer testing equipment, a 25 micron lens. Because Nanometrics did not want to pay for all of

 6   OSI’s engineering costs associated with creating the 25 micron optical lens, Nanometrics instead

 7   offered OSI a long-term exclusive supply contract that made OSI the exclusive supplier for small

 8   spot lens projects for the foreseeable future (the "Exclusivity Agreement"). OSI relied on this long-

 9   term Exclusivity Agreement and immediately invested heavily to support Nanometrics future needs

10   identified in that contract.

11             2.    In stark contrast to OSI's efforts to ensure it could meet its obligations, Nanometrics'

12   own employees confirmed that Nanometrics ignored its obligations and secretly went behind OSI’s

13   back and contracted with different suppliers in breach of the Exclusivity Agreement. Nanometrics’

14   deception (a) induced OSI into incurring significant costs and (b) caused OSI to lose the enormous

15   financial benefit of the Exclusivity Agreement equal to tens of millions of dollars in revenue and

16   profits. This lawsuit seeks to hold Nanometrics accountable for its deception and the losses that

17   flow from that deception.

18                                                  PARTIES

19             3.    Plaintiff OSI is a corporation organized under the laws of the State of New

20   Hampshire, with a principal place of business at 26 Bull Run, Charlestown, NH 03603.

21             4.    Defendant Nanometrics is, upon information and belief, a corporation organized

22   under the laws of the State of California with a principal place of business at 1550 Buckeye Drive,

23   Milpitas, CA 95035.

24                                      JURISDICTION AND VENUE

25             5.    This Court has jurisdiction over the subject matter of this now consolidated action

26   because Nanometrics is located in California and the amount in controversy exceeds the threshold

27   for diversity jurisdiction pursuant to 28 U.S.C. § 1332.

28             6.    Venue is appropriate in this Court because of the location of the Defendant,

     3914150                                            -2-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 3 of 29



 1   Nanometrics.

 2                     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 3             OSI Saves Nanometrics by Manufacturing a 40 Micron Optical Lens

 4             7.    Nanometrics builds and sells equipment utilized in the semi-conductor wafer

 5   manufacturing industry for the purpose of evaluating process controls. This equipment is referred to

 6   as an Instrument. As the semiconductor technology has evolved to allow for smaller and smaller

 7   semiconductor features, the testing equipment likewise has had to evolve to test ever shrinking

 8   features on the semiconductor wafers.

 9             8.    In 2012, Nanometrics was facing a serious threat to its business. At the time,

10   Nanometrics’ in-house engineering team was struggling to find a 40 micron optical lens solution for

11   use in their Atlas II+ Instrument. The then current lens provided within their ellipsometer was not

12   sufficient to meet their needs. Indeed, without a suitable lens, Nanometrics would not be able to

13   progress with its testing equipment and effectively compete in the market, which would affect its

14   market share, bottom line and stock price.

15             9.    In search of a solution, Nanometrics contacted Bradley Piccirillo, owner of OSI, who

16   was recommended to Nanometrics by Lockheed Martin Corporation.

17             10.   OSI (www.OpticalSolutionsInc.com) is a high end optical design and manufacturing

18   company. It possesses full design, manufacturing and test capabilities in support of Vacuum Ultra

19   Violet (VUV) through Far Infrared (FIR) applications. As an example of the level at which OSI

20   works, it was the selected manufacturer of all the James Webb Space Telescope’s (JWST) infrared

21   imaging and fine guidance optics. This telescope is the replacement to the Hubble Space Telescope.

22             11.   Because of OSI’s industry-leading expertise and the tremendous effort in terms of

23   time and resources that OSI devoted to this project, OSI was able to develop a manufacturing

24   solution for the 40 micron lens that Nanometrics desperately needed, and provided Nanometrics

25   with a quote on November 7, 2012 (OSI quote #1850b). Nanometrics agreed completely that OSI’s

26   40 micron lens solution met the statement of work requirements provided by Nanometrics.

27             12.   Nanometrics then added a new design component – a retardance criteria -- to the 40

28   micron statement of work. Nanometrics and OSI collaborated extensively to find a solution to this

     3914150                                           -3-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 4 of 29



 1   after-the-fact criteria, including Nanometrics’ engineers flying to OSI’s headquarters to work on the

 2   solution and Nanometrics sending an ellipsometer to OSI.

 3             13.   The process whereby a solution is proposed, tested, modified, and ultimately

 4   finalized after a series of trials and errors, is the standard process by which state-of-the-art

 5   manufacturing solutions are achieved. Nanometrics was an active participant in this process and

 6   understood full well the immense challenge it imposed on OSI when it added a new design criteria

 7   after OSI had already completed its initial design and manufacture of an acceptable 40 micron lens.

 8             14.   Non-recurring engineering charges (NRE) are an essential part of developing a

 9   manufacturable product and a normal and usual cost borne by the purchaser. For the 40 micron

10   lenses, OSI incurred engineering expenses to develop the initial lens. Nanometrics paid OSI the

11   NRE identified in OSI’s quote to fabricate the 40 micron lens based on Nanometrics’ initial

12   statement of work. However, Nanometrics did not compensate OSI for the millions of dollars OSI

13   spent to develop a solution for the after-the-fact retardance criteria.

14             15.   In the end, as a result of OSI’s skillset and knowledge, OSI was able to design and

15   manufacture a 40 micron lens that met all of Nanometrics’ criteria, including its newly added

16   retardance criteria.

17             16.   The Chief Operating Officer of Nanometrics, Bruce Crawford, on more than one

18   occasion, told Mr. Piccirillo and Nanometrics’ executive management and legal teams that OSI's 40

19   micron solution "saved the company."

20             17.   On December 19, 2012, Nanometrics issued Purchase Order #055637 for the

21   40 micron lens. A true and correct copy of this purchase order and its multiple amendments (the

22   “40 Micron Purchase Order”) are attached hereto as Group Exhibit A, and incorporated herein by

23   this reference. A review of the 40 Micron Purchase Order shows that the terms were amended

24   multiple times by Nanometrics as the project evolved from a design standpoint during 2013, with

25   the last amendment occurring a year later in December 2013.

26             18.   Nanometrics’ final amendment to this 40 Micron Purchase Order was to convert it to

27   the initial production purchase order, pursuant to which OSI became the supplier of record and

28   manufactured all 40 micron lenses that Nanometrics installed in their Atlas II+ Instrument for the

     3914150                                             -4-
     FOURTH AMENDED COMPLAINT                                            Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 5 of 29



 1   last 5 years. Thereafter, Nanometrics would issue OSI a series of purchase orders for varying

 2   quantities of the 40 micron lenses (production lenses), based on Nanometrics’ commercial needs,

 3   consistent with the terms of the Exclusivity Agreement, discussed below.

 4             19.     Throughout the development and production phase of the 40 micron lens project,

 5   Nanometrics followed standard manufacturing procedures for developing an engineered product, for

 6   which OSI ultimately became a Tier 1 supplier. During the prototype phase for the 40 micron lens

 7   project, after Nanometrics performed internal testing to determine if parts met design specifications,

 8   Nanometrics would issue Material Rejection Reports (MRR) when the lens being delivered was

 9   non-conforming. As is normal in the conversion of prototype to production manufacturing, a few of

10   the lenses OSI delivered during the production phase for the 40 micron lens project were also

11   determined by Nanometrics to be non-conforming. Nanometrics would determine that the lens did

12   not meet design specifications by performing acceptance testing on the lenses when they were

13   received at the Nanometrics’ facility. On those rare occasions when a lens failed this testing

14   because it did not meet Nanometrics’ design specifications, Nanometrics issued a Material Rejection

15   Report (MRR) to OSI specifying the nonconformance and shipped the non-conforming lens back to

16   OSI. OSI was required to resolve the issue and ship a replacement lens to Nanometrics.

17   Nanometrics would require OSI to correct any non-conforming lenses at no cost to Nanometrics.

18   This process is standard quality control in manufacturing and the process Nanometrics utilized with

19   OSI. Nanometrics would only pay OSI for conforming lenses that satisfied Nanometrics’ design

20   specifications.

21             Nanometrics Offers OSI the 25 Micron Lens Project

22             20.     In Nanometrics’ ever-evolving marketplace, once a product moves into production, a

23   next-generation phase begins. Each one of these phases is called a node, and each node typically

24   runs an indefinite length of time. Once the 40 micron lens project moved into production,

25   Nanometrics needed to develop a solution for the next node, which in this case required a 25 micron

26   small spot lens. This lens represented a significant engineering, design and manufacturing

27   challenge. By 2013, Nanometrics had already spent years trying to design a 25 micron solution

28   using its own internal design team and outside consultants, but those efforts failed. Without a 25

     3914150                                           -5-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 6 of 29



 1   micron solution, Nanometrics would be unable to build and sell a next-generation testing

 2   Instrument.

 3             21.   Because of OSI's success with the 40 micron lens, Nanometrics offered OSI the

 4   opportunity to design and quote the 25 micron lens.

 5             22.   On June 18, 2013, Mr. Piccirillo met with Nanometrics' engineering team at their

 6   Milpitas, CA headquarters to discuss the 25 micron lens and identify its requirements. During this

 7   meeting, Mark Borowitz, head of Nanometrics’ marketing department, insisted that OSI design and

 8   manufacture the most sophisticated of the 25 micron lens options under consideration.

 9   Nanometrics’ referred to this as the “bonus lens” because of the degree of difficulty required to

10   design and manufacture it.

11             23.   Beginning on June 18, 2013, OSI began negotiating with Nanometrics regarding the

12   manufacturing of, and costs associated with, the 25 micron lens. On this same day OSI advised

13   Nanometrics that the engineering costs (NRE) would be approximately $1,300,000.

14             24.   On June 26, 2013, OSI sent Nanometrics a proposal for it to purchase for OSI

15   machinery that would be dedicated solely to Nanometrics’ products. Nanometrics responded that

16   same day that it would begin discussions of an Exclusivity Agreement with OSI as a way to address

17   the long term relationship goals between OSI and Nanometrics and negotiations ensued.

18             25.   On July 9, 2013, OSI issued a quote (#1867) (the “25 Micron Quote”) for a 25

19   micron optical lens solution. A true and correct copy of the 25 Micron Quote is attached hereto as

20   Exhibit B and incorporated herein by this reference. The 25 Micron Quote contained two parts: (1)

21   a quote for developing a prototype lens with an associated NRE of $54,350 for optical material for

22   the prototype lens; and (2) a quote for mass producing the 25 micron lens for Nanometrics’

23   commercial needs (the production lenses), with an associated $1,300,000 capital investment (NRE)

24   to set up and build the production lenses. The $1,300,000 NRE component for the production

25   lenses memorialized what OSI already had told Nanometrics regarding OSI’s estimated costs to

26   purchase the tooling and other equipment necessary to be able to meet the anticipated volume of

27   production lenses for Nanometrics at the proposed price.

28             26.   On August 1, 2013, Nanometrics sent OSI an initial proposed purchase order for only

     3914150                                           -6-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 7 of 29



 1   the prototype phase of the 25 micron lens project. This initial proposed purchase order for the

 2   prototype phase is attached hereto as Exhibit C and incorporated herein by this reference. OSI

 3   objected to this initial proposed prototype phase purchase order because Nanometrics’ pricing was

 4   different than the 25 Micron Quote.

 5             27.   Even though OSI had not yet agreed to the terms of the 25 micron purchase order and

 6   had not yet finalized the Exclusivity Agreement, OSI made arrangements beginning on August 2,

 7   2013, to have adequate manufacturing capacities on line in preparation for production requirements.

 8   OSI took these steps because of the long lead time required for this specialized equipment, and its

 9   good faith belief that the parties would finalize the memorialization of the Exclusivity Agreement.

10             28.   OSI placed orders with vendors for this specialized equipment between August 2,

11   2013 and August 7, 2013 in an approximate amount of $838,606.00. These initial purchases

12   included two ultra-precision CNC lathes and associated hardware and software, as well as a high

13   precision centering machine. These purchases were specifically for the production phases of the 25

14   micron, 40 micron and all future small spot size lens projects contemplated as part of the ongoing

15   negotiations over the Exclusivity Agreement. OSI had longstanding relationships with both

16   vendors. Both vendors told OSI that it could cancel the orders at any time. After the Exclusivity

17   Agreement was signed, OSI purchased two additional high precision machines, totaling

18   approximately $310,300.00, specifically designed for grinding and polishing micro lenses necessary

19   for the micro optics needed to make small spot size lenses. These purchases were for the production

20   phases of the 25 micron, 40 micron and all future small spot lens projects, and would not have been

21   made absent the Exclusivity Agreement.

22             29.   On August 7, 2013, Nanometrics sent OSI a revised purchase order for the prototype

23   phase of the 25 micron lens project, to correct the pricing (the “25 Micron Prototype PO”). A true

24   and correct copy of this 25 Micron Prototype PO is attached hereto as Exhibit D and incorporated

25   herein by this reference. The 25 Micron Prototype PO contained three separate components. Line 1

26   referenced the unit price and total price to manufacture 6, 25 micron prototype lenses. Line 3

27   referenced a NRE charge of $54,350.00 for engineering material to develop the first prototype lens.

28   There was no other NRE associated with the prototype lens. Line 9 referenced the unit price and

     3914150                                          -7-
     FOURTH AMENDED COMPLAINT                                        Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 8 of 29



 1   total price to manufacture the remaining 18 prototype lenses. The 25 Micron Prototype PO did not

 2   include any line item for the production lens phase of the 25 micron lens project and there was no

 3   line item for any NRE related to the production lens phase.

 4             30.   The 25 Micron Prototype PO only committed OSI to design and deliver 24 prototype

 5   lenses in exchange for the unit pricing plus an additional payment of $54,350.00 for the prototype

 6   NRE.

 7             31.   On August 7, 2013, Nanometrics confirmed via email that it did not need OSI to sign

 8   the 25 Micron Prototype PO and OSI confirmed that the terms of the 25 Micron Prototype PO were

 9   acceptable to OSI. Nanometrics also promised at the same time that it would modify the 25 Micron

10   Prototype PO for production, once the terms of the Exclusivity Agreement were finalized. The

11   Exclusivity Agreement and the purchase orders were intended by Nanometrics and OSI to be part of

12   the same transaction; the Exclusivity Agreement governed the parties’ overall relationship and the

13   specific purchase orders and their revisions were to be used as a tool to support and manage the

14   Exclusivity Agreement, including specific present orders (Exclusivity Agreement at paragraph 1)

15   and all future orders (Exclusivity Agreement, Section 4.2). OSI accepted the 25 Micron Prototype

16   PO for the prototype lenses in reliance on Nanometrics’ promise that the 25 Micron Prototype PO

17   would later be revised to reflect long-term production needs (production lenses) in support of the

18   terms of the to be memorialized Exclusivity Agreement.

19             32.   Nanometrics was aware, beginning in August of 2013, of the series of capital

20   investments OSI was making in that same time frame to meet its future obligations in anticipation of

21   amending the 25 Micron Prototype PO, for the production lenses, and finalizing the Exclusivity

22   Agreement, which included, as part of the same transaction, the 40 micron production, 25 micron

23   production, as well as all future small spot size lens design and production that would also be

24   managed pursuant to future, individual purchase orders.

25             33.   On August 13, 2013, OSI visited Nanometrics’ facility for another technical

26   overview meeting. Prior to this meeting, OSI provided Nanometrics a Zemax file called “Black

27   Box”. This file allowed Nanometrics to evaluate system performance under any variable, but

28   without revealing the proprietary OSI prescription. Upon completion of this technical review,

     3914150                                           -8-
     FOURTH AMENDED COMPLAINT                                        Case No. 5:18-cv-00417-BLF (consolidated)
         Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 9 of 29



 1   Nanometrics' engineering staff concluded that the 25 micron prototype lens proposed by OSI met

 2   Nanometrics’ identified design specifications for the 25 micron lens. OSI relied on these assurances

 3   from Nanometrics’ engineering staff that OSI’s proposed prototype lens met Nanometrics’ design

 4   specifications. These assurances came from Nanometrics’ lead optical engineer, Barry Blasenheim,

 5   who approved OSI’s lens prescription. Most of Nanometrics’ senior engineering team was present

 6   at this meeting, including Tony Beddard, Vice President of Research and Development, Drew

 7   Barada, Director of Engineering, and Dan Thompson, Chief Scientist. They, and the other engineers

 8   present, supported Mr. Blasenheim’s conclusion. Based on these assurances that OSI’s design met

 9   the required specification and was approved, OSI believed and understood that the written terms of

10   the Exclusivity Agreement would be finalized, and therefore OSI had no need to cancel its previous

11   capital investments. OSI further believed and understood, based on these assurances, that it could

12   begin planning for, and could make additional capital investments for manufacture of the production

13   lenses.

14             34.   After the technical overview meeting on August 13, 2013, Nanometrics' Bruce

15   Crawford and OSI's Bradley Piccirillo met on August 14, 2013 to continue the ongoing discussions

16   between OSI and Nanometrics concerning the Exclusivity Agreement first proposed by Nanometrics

17   in June 2013. Bruce Crawford, Nanometrics’ COO, unequivocally stated that Nanometrics would

18   not pay any of the $1,300,000 NRE related to OSI gearing up to meet Nanometrics’ production

19   needs related to long-term production for 25 micron, 40 micron and all future small spot size lens

20   requirements. In response, Mr. Piccirillo advised Mr. Crawford that OSI would agree to assume all

21   risks related to this effort in exchange for finalizing the Exclusivity Agreement that OSI and

22   Nanometrics had been discussing, whereby OSI would be the exclusive supplier to Nanometrics of

23   all 40 micron production lenses, all 25 micron production lenses, and all future small spot lenses for

24   Nanometrics. Mr. Crawford, on behalf of Nanometrics, agreed.

25             Nanometrics Memorializes the Exclusivity Agreement and amends the 25 Micron

26   Prototype PO

27             35.   Nanometrics had multiple reasons why it wanted to enter into an Exclusivity

28   Agreement with OSI to govern its overall relationship with OSI and lock OSI into providing specific

     3914150                                           -9-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 10 of 29



 1   shipments of future lenses, managed through the specific purchase orders. OSI had saved

 2   Nanometrics by delivering a 40 micron lens, when Nanometrics had been unable to obtain one to

 3   support the needs of the Atlas II+ instrument. As of August 2013, Nanometrics was still in the

 4   prototype phase of the 40 micron lens project with OSI. Without an Exclusivity Agreement,

 5   Nanometrics had no way to ensure that OSI would make the production lenses for Nanometrics

 6   when the time came. The only agreed-to purchase order for the 40 micron lens project had no

 7   obligation for OSI to manufacture production lenses. Once an instrument is put in the field, critical

 8   suppliers cannot be substituted, so Nanometrics had a strong incentive to lock in OSI as its exclusive

 9   supplier for the 40 micron lens project. Likewise, Nanometrics wanted to find a win-win scenario

10   with OSI on the 25 micron lens project. Nanometrics wanted OSI to design the lens and purchase

11   the equipment necessary to provide lower production pricing to Nanometrics, but Nanometrics did

12   not want to pay for these costs. The Exclusivity Agreement served both companies’ purposes.

13   Through the Exclusivity Agreement, Nanometrics locked OSI in for the production of the 25 micron

14   and 40 micron lenses and avoided the $1,300,000 NRE associated with manufacturing the 25

15   micron production lenses. On the other hand, the Exclusivity Agreement’s terms allowed OSI to

16   recoup the $1,300,000 NRE associated with manufacturing the 25 micron production lenses, and

17   recoup any future capital investments through the manufacturing of the 40 micron and 25 micron

18   production lenses, and the manufacturing of all future small spot lens projects.

19             36.   On August 23, 2013, Nanometrics sent the first draft of the written form of the

20   Exclusivity Agreement to OSI. The final terms of the Exclusivity Agreement were negotiated

21   between Mr. Piccirillo and Mr. Bruce Crawford. Mr. Crawford was Nanometrics’ Chief Operating

22   Officer, and signator of the Addendum to Purchase Agreement (Exclusivity Agreement) between

23   Nanometrics and OSI. Mr. John Leon was Nanometrics’ Vice President of World Wide Operations,

24   whose job responsibilities included being the Head of Contracts and Purchasing. Mr. Crawford and

25   Mr. Leon were both responsible for the day-to-day business and legal operations for Nanometrics.

26   Mr. Crawford and Mr. Leon, consistent with Mr. Piccirillo, understood and continued to repeatedly

27   express, that the Exclusivity Agreement governed the overall relationship between Nanometrics and

28   OSI, with the individual purchase orders intended to manage specific orders and shipments

     3914150                                          -10-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 11 of 29



 1   throughout the life of the relationship as Nanometrics determined its future needs. The final

 2   negotiations occurred over the phone and via email.

 3             37.   OSI is informed and believes that the terms of the Exclusivity Agreement and the

 4   fact that Nanometrics was granting OSI exclusivity in the manufacture of “all small spot lens” was

 5   repeatedly discussed and ultimately approved by Nanometrics’ senior management and its in-house

 6   counsel before Nanometrics signed the Exclusivity Agreement.

 7             38.   On or about September 9, 2013, Nanometrics and OSI executed the Exclusivity

 8   Agreement. A true and correct copy of this Exclusivity Agreement is attached hereto as Exhibit E to

 9   this Fourth Amended Complaint and incorporated herein by this reference.

10             39.   After the Exclusivity Agreement was signed, Mr. Crawford presented the signed

11   document to Nanometrics' senior management and legal counsel and commented that “we have a

12   signed agreement with OSI as the supplier of our 25 micron lenses”. At the same time, Mr.

13   Crawford and others at Nanometrics unequivocally verbally stated to OSI on numerous occasions

14   that OSI was now the exclusive production supplier for the 40 micron lens, the 25 micron lens and

15   all future small spot lenses. OSI understood and agreed that it was committing itself to meet the

16   production needs of Nanometrics for the 40 micron lens, the 25 micron lens and all future small spot

17   sized lenses.

18             40.   In reliance on the execution of the Exclusivity Agreement, OSI made initial

19   payments of $382,581.80 on or about September 27, 2013 on the purchase orders of machinery that

20   OSI placed on August 2 and August 7, 2013.

21             The Exclusivity Agreement Terms

22             41.   The Exclusivity Agreement governed the ongoing relationship between Nanometrics

23   and OSI. The Exclusivity Agreement states that “[t]he purpose of this addendum is to document an

24   exclusive product supply agreement between OSI and Nano. This addendum will address all small

25   spot lens listed below for future purchases as listed in 2.2 below.”

26             42.   It then defines Exclusive Supplier to mean “Nano will purchase all Small Spot Lens,

27   as defined in Section 2.2 below, required for commercial sale from Optical Solutions Incorporated

28   (OSI).” (Emphasis added).

     3914150                                           -11-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 12 of 29



 1             43.   Section 2.2 of the Exclusivity Agreement defines “Small Spot Lens” to “mean the

 2   following lenses which meet the specifications and commercial product performance specifications

 3   established by Nano in the applicable design specification:” Section 2.2 then contains five bullet

 4   points identifying the series of Small Spot Lens projects to which the Exclusivity Agreement

 5   applies.

 6             44.   The first bullet point refers to the 40 micron lens project for the Atlas instrument

 7   already discussed above.

 8             45.   The second bullet point refers to the 25 micron lens (SE) for the Atlas instrument

 9   which gave rise to the Exclusivity Agreement.

10             46.   The third bullet point refers to a 25 micron lens (SR) for the Impulse instrument that

11   Nanometrics never offered to OSI.

12             47.   The fourth bullet point refers to future NextGen Reflective optics for Atlas and

13   Impulse instruments that Nanometrics never offered to OSI.

14             48.   Finally, the fifth bullet point refers to an optics project for Atlas and Impulse

15   instruments that, again, Nanometrics never offered to OSI.

16             49.   None of these future projects are dependent upon or conditioned upon OSI

17   performing the earlier projects.

18             50.   Section 3 of the Exclusivity Agreement states: “If, on or before the date of

19   completion established in the design specification, which date may be amended by mutual

20   agreement, OSI is able to produce small spot lens which meets the specifications and commercial

21   product performance specifications established by Nano in the applicable design specifications, OSI

22   shall be Nano’s Exclusive Supplier of Small Spot Lens for the commercial life of the products in

23   which the Small Spot Lens is deployed.” (Emphasis added).

24             51.   Section 4.1 of the Exclusivity Agreement states: “In the event that OSI is not able to

25   meet the product specifications, commercial product performance, or peak volumes to meet Nano’s

26   commercial requirements, which may be reviewed and modified to allow for OSI to have reasonable

27   ramp up time to meet such commercial volumes, Nano may purchase Small Spot Lens from

28   alternative suppliers. Notwithstanding the foregoing, Nano shall give notice to OSI in the event that

     3914150                                            -12-
     FOURTH AMENDED COMPLAINT                                           Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 13 of 29



 1   such commercial requirements have increased, and OSI shall have a reasonable period of time to

 2   ramp up to meet such commercial volumes.”

 3             52.   The existence of this Section 4.1 in the Exclusivity Agreement demonstrated that

 4   both OSI and Nanometrics agreed that OSI obligated itself to meet the production needs of

 5   Nanometrics and that OSI was to be Nanometrics' exclusive supplier for the designated lenses. As

 6   will be explained below, OSI was not aware of any issues or defects relating to their final lenses

 7   and performance, and never received any contractually mandated notices from Nanometrics in this

 8   regard.

 9             53.   Finally, Section 4.2 of the Exclusivity Agreement states: “Purchase of Small Spot

10   Lens shall be at the price and terms and conditions set forth in the PO. For those lens not yet subject

11   to a PO, a price will be negotiated by the parties and the terms and conditions shall be Nano

12   standard terms and conditions.”

13             54.   Section 4.2 recognized that while the Exclusivity Agreement was intended to govern

14   the ongoing relationship between Nanometrics and OSI, the purchase orders, and future purchase

15   orders, would be used as the instrument to manage the execution of, and support, the Exclusivity

16   Agreement. This allowed Nanometrics to track the deliveries and manage when shipments were

17   made and the number of lenses contained in each shipment. This was important to Nanometrics to

18   ensure lenses were being received in connection with its schedule. OSI is informed and believes,

19   and thereon alleges, that the standard terms and conditions attached to the purchase orders were

20   never negotiated, and were included in all Nanometrics contracts, both for the purchase and sale of

21   items, regardless of whether Nanometrics had an overarching agreement governing the relationship

22   between it and a purchaser/vendor. All purchase orders were sent by Nanometrics electronically.

23   The Exclusivity Agreement and the purchase orders, and future purchase orders, were intended to by

24   the parties to be binding and enforceable and all related to the same transaction.

25             55.   OSI is informed that both Mr. Crawford and Mr. Leon, senior executives of

26   Nanometrics involved in negotiating and drafting the Exclusivity Agreement, understood and

27   intended that the Exclusivity Agreement and purchase orders be part of the same transaction. OSI is

28   further informed that Nanometrics utilized a similar master agreement structure, which included an

     3914150                                           -13-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 14 of 29



 1   overall vendor agreement that was managed through the issuance of subsequent purchase orders

 2   containing Nanometrics’ standard terms and conditions, with at least one and potentially more than

 3   one of its other suppliers.

 4             56.   OSI is informed by Mr. Crawford and Mr. Leon that they are not aware of any

 5   internal record at Nanometrics reflecting that the Exclusivity Agreement had been terminated or

 6   superseded and Nanometrics is known to keep detailed records. Furthermore, Nanometrics never

 7   communicated to OSI that the Exclusivity Agreement was terminated or superseded by any

 8   document or action; indeed, Nanometrics only claimed that the Exclusivity Agreement had been

 9   superseded months after the filing of the Second Amended Complaint in this lawsuit.

10             57.   By agreeing to this Exclusivity Agreement, OSI committed itself to additional work

11   beyond what was originally agreed to in the 40 Micron PO and the 25 Micron Prototype PO. The

12   Exclusivity Agreement locked in OSI as Nanometrics’ supplier for 40 micron production lenses

13   that Nanometrics required for all its commercial needs in the future, manufacturer of the 25 micron

14   production lenses, and the manufacture of prototype and production lenses for future small spot

15   lens projects identified in the Exclusivity Agreement. OSI further agreed to forego payment of the

16   $1,300,000 production lens related NRE it proposed in its 25 Micron Quote. OSI also agreed to do

17   whatever it had to do as an entity and to incur the costs necessary to meet the commercial

18   production needs of Nanometrics for the 40 micron and 25 micron lens projects and future optical

19   lens projects. Such a commitment necessarily meant that OSI would have to commit substantial

20   time and resources and potentially forego other projects, all without formal assurance that it would

21   be paid for its costs.

22             58.   The purchases made by OSI in August 2013 and the future purchases described

23   below were made so that OSI had the capacity to manufacture the 25 micron production lens as

24   Nanometrics’ exclusive supplier, after the 25 Micron Prototype PO that only required OSI to deliver

25   24 prototype lenses, was completed. These purchases were not necessary and would not have been

26   made for OSI to manufacture and deliver only the 24 prototype lenses.

27             OSI Relies on the 25 Micron Prototype PO and the Exclusivity Agreement

28             59.   At all relevant times, OSI relied on Nanometrics' promise for and ultimate execution

     3914150                                          -14-
     FOURTH AMENDED COMPLAINT                                        Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 15 of 29



 1   of the Exclusivity Agreement.

 2             60.   After the execution of the Exclusivity Agreement in the Fall of 2013, while OSI

 3   continued to work on both the 40 micron and 25 micron projects, the purchase orders for both

 4   projects were amended. The 40 Micron PO was amended on November 20, 2013.

 5             61.   On December 2, 2013, pursuant to Section 4.2 of the Exclusivity Agreement, OSI

 6   placed another order for equipment at a cost of $163,200.00. This equipment purchase was made to

 7   support future manufacturing needs identified in the Exclusivity Agreement, and in reliance on the

 8   Exclusivity Agreement.

 9             62.   On December 10, 2013, the 40 Micron PO was amended yet again to convert the 40

10   Micron PO into an initial production purchase order. This purchase order was again issued pursuant

11   to Section 4.2 of the Exclusivity Agreement. Had OSI not signed the Exclusivity Agreement, it

12   would have had no obligation to agree to this amendment to start making 40 micron production

13   lenses for Nanometrics. OSI committed itself to do so when it signed the Exclusivity Agreement.

14   Consequently, OSI, in conformance with the Exclusivity Agreement, continued to manufacture and

15   deliver 40 micron lenses to Nanometrics as its "supplier of record." Nanometrics has paid OSI for

16   all 40 micron lenses that OSI delivered and that met Nanometrics’ design specifications. OSI’s

17   track record was so exemplary that Nanometrics granted OSI Tier 1 supplier status.

18             63.   Likewise, consistent with Nanometrics’ promise to amend the 25 Micron Prototype

19   PO, that 25 Micron Prototype PO was amended as of December 28, 2013 (the “Final 25 Micron

20   PO”). A true and correct copy of the Final 25 Micron PO is attached hereto as Exhibit F and

21   incorporated herein by this reference. Pursuant to Section 4.2 of the Exclusivity Agreement, this

22   Final 25 Micron PO, referenced the 25 Micron Quote that identified the design specifications for the

23   25 micron lenses, altered the unit pricing and removed any reference to the $1,300,000 NRE charge

24   in the 25 Micron Quote, because OSI had agreed to absorb those costs in exchange for the

25   Exclusivity Agreement. This Final 25 Micron PO included a delivery deadline of September 30,

26   2014. This deadline was selected by Nanometrics, not OSI, consistent with the parties’ intent that

27   the Exclusivity Agreement govern the overall relationship between the parties, but that the

28   individual purchase order be used as a tool to manage the delivery of specific orders. Notably, the

     3914150                                          -15-
     FOURTH AMENDED COMPLAINT                                        Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 16 of 29



 1   Final 25 Micron PO contained the same order number referenced in the Exclusivity Agreement:

 2   “This Addendum to Purchase Order numbers 055637 and 059325[.]” (Exhibit E.)

 3             64.   In February and March of 2014, OSI ordered additional lens material that it would

 4   need for the initial phase of production of the 25 micron project.

 5             65.   Throughout the end of 2013 and the early part of 2014, OSI continued to work on the

 6   25 micron lens project with Nanometrics. Even though Nanometrics had committed to OSI being

 7   its exclusive supplier for optical lenses for its instruments, its conduct during the 25 micron project

 8   was markedly different than during the 40 micron project. OSI faced similar design and

 9   manufacturing challenges as it did in the 40 micron lens project. Based on the extreme performance

10   requirements identified by Nanometrics, OSI designed and fabricated a solution that maybe no other

11   company in the world was capable of designing and bringing to realization. Nanometrics and its

12   outside consultants repeatedly had failed in their efforts to design this lens and bring it to realization.

13             66.   Nanometrics provided far less support to OSI for this exponentially more difficult 25

14   micron endeavor. Nanometrics collaborated extensively with OSI during the 40 micron project, but

15   Nanometrics did not for the 25 micron lens project. For example, on the 40 micron endeavor

16   Nanometrics provided onsite training on how to use the Nanometrics’ provided ellipsometer. On

17   the 25 micron endeavor Nanometrics did not provide onsite training on how to use the Nanometrics’

18   provided lateral color bench. The lateral color bench never worked properly and actually delayed

19   OSI’s ability to manufacture the 25 micron lens. OSI had to engineer a solution that bypassed the

20   lateral color bench in order to manufacture conforming 25 micron lenses, adding yet another layer of

21   technical challenge to the project. By the time OSI was ready to ship its prototype 25 micron lenses

22   to Nanometrics, OSI had developed and refined a fabricating and manufacturing process to ensure

23   that the lenses its shipped met the design specifications and the commercial product performance

24   specifications established by Nanometrics in the 25 Micron Quote and the Final 25 Micron PO. As

25   with the 40 micron lenses, OSI tested the 25 micron lenses for compliance prior to shipment.

26             67.   Beginning in 2014 and continuing through November of 2016, OSI shipped all 12

27   sets (24 units) of the 25 micron lenses to Nanometrics; all of these lenses met the specifications and

28   commercial product performance specifications established by Nanometrics in the applicable design

     3914150                                            -16-
     FOURTH AMENDED COMPLAINT                                           Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 17 of 29



 1   specifications -- the 25 Micron Quote and the Final 25 Micron PO. The delivery schedule was

 2   expressly requested by John Leon of Nanometrics pursuant to Section 4.2 of the Exclusivity

 3   Agreement. OSI provided all of the lenses Nanometrics requested before the September 30, 2014

 4   delivery date stated in the Final 25 Micron PO. Mr. Leon also advised OSI that there was no need

 5   for more lenses after these initial qualification lenses because two other key components to the new

 6   instrument, the ellipsometer and the light source, were not developed and were the critical items

 7   holding up Nanometrics’ ability to complete an Atlas III product to take to market.

 8             68.   Nanometrics received all 12 sets of 25 micron lenses from OSI. All 25 micron lenses

 9   were subject to the same Nanometrics’ internal testing requirements that were performed on the 40

10   micron lenses. Nanometrics’ John Leon has confirmed that Nanometrics performed acceptance

11   testing on a simulator to ensure that the lenses met the design and commercial product performance

12   specifications and had any one of the 25 micron lenses not met Nanometrics’ design and

13   commercial product performance specifications, it would have been returned to OSI using an MRR

14   as Nanometrics had done whenever a 40 micron lens failed Nanometrics’ internal testing. All 24

15   lenses were accepted, none rejected or ever returned, and all were paid for by Nanometrics. The

16   payments matched exactly the terms of the Final 25 Micron PO. The Final 25 Micron PO also

17   provided Nanometrics with a one year warranty period to return, at no cost to Nanometrics, any lens

18   that did not meet its design or commercial product performance specifications. Nanometrics never

19   once notified OSI during this one year period or ever that any of OSI’s 25 micron lenses did not

20   meet Nanometrics’ design and commercial product performance specifications for the 25 micron

21   lens project. If Nanometrics had determined that any of OSI’s 25 micron lenses were non-

22   conforming, Mr. Leon has confirmed that Nanometrics has formal protocols in place that would

23   have required it to immediately issue to OSI a MRR. Nanometrics never issued OSI a MRR for

24   any of the 25 micron lenses.

25             69.   Later in the fall of 2014, Mr. Piccirillo confirmed through two contacts at

26   Nanometrics that neither of them had any knowledge or information to suggest that the 25 micron

27   lenses that OSI shipped had not met Nanometrics’ design specifications. Drew Barada,

28   Nanometrics’ Director of Engineering, confirmed to Mr. Piccirillo that he had heard of no instances

     3914150                                           -17-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 18 of 29



 1   where OSI’s parts were not passing quality control and he confirmed that he would have been told if

 2   Nanometrics was having issues with OSI’s lenses. John Leon also confirmed to Mr. Piccirillo that

 3   Nanometrics had accepted all and not rejected any of OSI’s lenses, and had not issued any MRRs.

 4   Given his position, he would have been aware if MRRs had been issued to OSI. Indeed, OSI would

 5   not have been paid, as they were, had the lenses not met Nanometrics’ design specifications and

 6   commercial product performance specifications for the 25 micron lenses, as confirmed by

 7   Nanometrics’ internal testing.

 8             70.   Based on assurances from Nanometrics that OSI’s 25 micron lenses were compliant,

 9   OSI continued its efforts to meet the “peak volumes” of Nanometrics’ “commercial requirements”

10   under the long-term Exclusivity Agreement. To do so, OSI in the fall of 2014 began negotiating,

11   and ultimately purchased, a company called Opticraft (www.OpticraftInc.com) on July 1, 2015 for

12   $1,700,000 in cash and assumed liabilities. OSI's decision to buy Opticraft was made in reliance on

13   Nanometrics' agreement in the Exclusivity Agreement that OSI was Nanometrics' exclusive supplier

14   of small spot lenses. OSI would not have purchased Opticraft if it had known that it was not

15   Nanometrics' exclusive supplier for these lenses. Specifically, OSI acquired Opticraft to meet its

16   obligations during the production phase of the 25 micron project and aid in the design and

17   manufacture of future small spot lenses identified in the Exclusivity Agreement.

18             71.   OSI’s decision to purchase Opticraft also was made in reliance on the Exclusivity

19   Agreement and Nanometrics’ assurances that OSI’s 25 micron prototype lenses were conforming.

20   OSI would not have purchased Opticraft if it had known that it was not Nanometrics’ exclusive

21   supplier or if it had received any indication that the lenses it already had shipped were non-

22   conforming. Nanometrics was aware that OSI had purchased Opticraft to ensure that OSI could

23   meet Nanometrics’ requirements under the Exclusivity Agreement, because Mr. Piccirillo told Mr.

24   Leon (of Nanometrics) of this purchase after its closing.

25             72.   OSI also continued its capital investments by purchasing additional equipment to

26   meet its production obligations under the Exclusivity Agreement. On April 21, 2015, OSI placed

27   another purchase order for $147,100.00. This equipment purchase was directly related to support

28   manufacturing needs to meet OSI’s obligations under the Exclusivity Agreement. OSI would not

     3914150                                           -18-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 19 of 29



 1   have continued its capital investments in December 2013 and April 2015, or its material purchases

 2   in February and March of 2014, had it known that OSI was not the exclusive supplier of the 25

 3   micron production lenses and that Nanometrics had no intention of honoring the Exclusivity

 4   Agreement.

 5             73.   In total, between September 2013 and July 2015, OSI spent in excess of $1,148,906

 6   to purchase material, equipment, hardware and software as well as an additional $1,700,000

 7   acquiring Opticraft (totaling approximately $2,848,906), all necessary for it to meet its future

 8   production obligations under the Exclusivity Agreement.

 9             74.   OSI relied on the Exclusivity Agreement in making the capital investments described

10   above because the Exclusivity Agreement ensured that, so long as OSI could manufacture optics as

11   set forth in Section 2.2 of the Exclusivity Agreement, OSI would become the “supplier of record” in

12   Nanometrics’ equipment which, as explained below, is highly lucrative. Indeed, in this highly

13   specialized market, the major purchasers of test equipment do not allow substitution of critical parts,

14   in equipment that it purchases. This is by definition, what a supplier of record is (i.e. no substitution

15   on parts or suppliers).

16             75.   Thus, once OSI’s optics have been selected and placed in the test equipment,

17   Nanometrics’ end users would not allow the substitution of other optics during the product life cycle

18   of the device being manufactured (the Nanometrics’ Instrument). For example, OSI is the “supplier

19   of record” with respect to the 40 micron lens included in the Atlas II+ Instrument.

20             76.   In other words, Nanometrics cannot substitute another supplier for OSI. This

21   inability to substitute suppliers ensures OSI a constant stream of revenue to offset its development

22   costs, which OSI committed to incur as part of the Exclusivity Agreement.

23             OSI Performs Under the Purchase Orders and Exclusivity Agreement

24             77.   Once OSI delivered its 25 micron lenses to Nanometrics beginning in 2014, OSI had

25   no ability to monitor Nanometrics’ testing of, qualification of, or integration of, the 25 micron

26   lenses into Nanometrics’ equipment. These steps are all done internally and privately by

27   Nanometrics.

28             78.   OSI believed that because Nanometrics had not contacted OSI about moving into the

     3914150                                           -19-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 20 of 29



 1   production phase of the 25 micron lens project, or the design and production phase of the SR lenses

 2   (bullets 2 and 3 in the Exclusivity Agreement), along with the fact that OSI delivered and was paid

 3   for 12 sets of 25 micron lenses with no rejects, meant that Nanometrics was occupied addressing

 4   other internal design challenges, such as the ellipsometer and the lightsource as Nanometrics had

 5   indicated earlier. At this point, OSI was waiting patiently to receive directive from Nanometrics.

 6             79.   Further, the Exclusivity Agreement contains no time limit. Knowing that the

 7   Exclusivity Agreement was in place, OSI waited to be contacted by Nanometrics when it was ready

 8   to move forward. OSI was and continued to be ready to meet its obligations as soon as Nanometrics

 9   instructed it to do so. OSI repeatedly advised Nanometrics employees that OSI was investing to be

10   ready to move into the production phase for the 25 micron lens project.

11             80.   In addition, Section 4.1 of the Exclusivity Agreement contains an express notice

12   provision that requires Nanometrics to notify OSI of any changes in its commercial requirements,

13   which specifically includes OSI’s ability to manufacture conforming lenses, and gives OSI the

14   opportunity to meet these changes or concerns before seeking another supplier. OSI has never

15   received any such notice from Nanometrics.

16             Nanometrics’ Breaches and Deception is Finally Revealed

17             81.   By the summer of 2016, most of the senior management team at Nanometrics, with

18   whom OSI worked, had retired or left Nanometrics. It was during this summer that Nanometrics

19   planned its first vendor appreciation event (Supplier Day) in California (the “Event”). Mr. Piccirillo

20   was invited to and attended the Event. It was while attending this Event that Mr. Piccirillo learned

21   of Nanometrics’ fraud, deception and concealment of breach of the Exclusivity Agreement.

22             82.   During the Event, a Nanometrics’ team member, Dr. Eric Kalman, pulled Mr.

23   Piccirillo aside and told him “what Nanometrics did to you was so wrong”. Dr. Kalman worked in

24   the Nanometrics’ quality control department and would have knowledge regarding OSI’s lenses. At

25   that time, Mr. Piccirillo was also informed that two Atlas III Instruments, which require 25 micron

26   lenses, already had been shipped using another supplier’s optics. Upon hearing this information,

27   Mr. Piccirillo immediately knew that because of what Nanometrics had done, OSI had zero potential

28   to be a supplier of record for this instrument – a direct violation of the Exclusivity Agreement.

     3914150                                           -20-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 21 of 29



 1   Mr. Piccirillo sought an explanation from Mr. Michael Shaughnessy (VP of Global Operations). Mr.

 2   Shaughnessy, being new, claimed not to know about the Exclusivity Agreement.

 3             83.   Mr. Piccirillo spoke with another Nanometrics’ employee, Dr. Dan Thompson, about

 4   the revelation that Nanometrics had selected another optical lens supplier instead of OSI and

 5   without telling OSI. Dr. Thompson’s revealing comment to Mr. Piccirillo was that “we thought you

 6   were too small.” This comment is noteworthy for two reasons. First, Dr. Thompson did not

 7   mention anything about the quality of OSI’s lenses or suggest that the 25 micron lenses did not meet

 8   Nanometrics’ design and commercial product performance specifications. Second, the Exclusivity

 9   Agreement at section 4.1 is clear that if Nanometrics thought that OSI could not meet its

10   commercial requirements, it had to give OSI advance notice and an opportunity to ramp up to meet

11   the expectations. Nanometrics never did this, which is in direct violation of the Exclusivity

12   Agreement.

13             84.   The only way to become a supplier of record is to go through the qualification

14   process, which entails qualification time in Nanometrics' engineering lab, at customer sites, or in

15   beta units. Mr. Piccirillo has been told that Nanometrics' senior management refused to allow the

16   requests of Nanometrics’ engineers to qualify OSI’s 25 micron lens. As such, Nanometrics did not

17   take any steps to act in good faith and honor the Exclusivity Agreement. OSI is also informed and

18   believes and thereon alleges that that during quarterly business reviews (QBR’s) the executive

19   management team, including the CEO and legal counsel, was specifically told “Guys, you can’t do

20   this, we have an exclusive contract with OSI”. Nanometrics ignored the Exclusivity Agreement

21   anyway.

22             85.   OSI is informed and believes and thereon alleges that Nanometrics never intended to

23   honor the terms of the Exclusivity Agreement and instead fraudulently induced OSI to sign it solely

24   to avoid paying $1,300,000 in OSI engineering costs and to lock OSI in to 40 micron production.

25   OSI reaches this conclusion for two reasons. First, Nanometrics took virtually no steps to qualify

26   OSI’s 25 micron lens, over which it had complete discretion and control. Second, OSI has learned

27   that when Nanometrics’ employees raised concerns, on multiple occasions, about Nanometrics’

28   violation of the Exclusivity Agreement, senior management’s repeated response to these concerns

     3914150                                          -21-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 22 of 29



 1   was a statement to not worry about the Exclusivity Agreement because “we have ways of getting

 2   out of it.” This statement by senior management reveals the brazen and intentional decision by

 3   Nanometrics to deceive OSI into entering into the Exclusivity Agreement and then deceive OSI into

 4   believing that Nanometrics was complying with its end of the bargain.

 5             86.   OSI believes that Mark Borowitz, the Nanometrics Senior Vice President of Product

 6   Sales & Marketing, is the senior manager who had the discretion to determine what products were

 7   qualified and had the senior level discretion to choose the path Nanometrics took with regard to

 8   honoring the Exclusivity Agreement. OSI believes that prior to Nanometrics’ signing the

 9   Exclusivity Agreement with OSI, Nanometrics’ senior management, including Mr. Borowitz, Tim

10   Stultz, and Jeff Andreson, determined that Nanometrics would secretly change the lens requirements

11   for the 25 micron lens and solicit suppliers other than OSI, including Melles Griot. OSI believes

12   this because OSI understands that Mr. Borowitz directed Nanometrics’ employees to solicit other

13   suppliers only weeks after the Exclusivity Agreement was signed on September 9, 2013. Given the

14   technical detail involved in creating different requirements for the 25 micron lens, Nanometrics

15   would not have been in a position to have a proposed design to submit to other suppliers had Mr.

16   Borowitz and other senior management at Nanometrics not decided sometime after June 2013 and

17   prior to September 9, 2013 to change the scope of work for the 25 micron lens.

18             87.   Nanometrics never requested that OSI bid on any revised scope of work for the 25

19   micron lens. OSI is informed and believes and thereon alleges that Nanometrics’ senior

20   management specifically directed other Nanometrics’ employees not to provide this revised scope of

21   work to OSI. Instead, Nanometrics allowed OSI to continue to spend significant time and resources

22   developing the far more sophisticated 25 micron “bonus lens” Nanometrics had demanded that OSI

23   design, but never intended to use.

24             88.   OSI believes that discovery will further expose Nanometrics’ duplicity and

25   fraudulent intent from the start. OSI is also concerned, based on the similarity of the lens designs

26   that it and the other supplier provided to Nanometrics, that Nanometrics may have violated a

27   confidentiality agreement with OSI and provided OSI’s proprietary optical technology to one of

28   OSI’s competitors.

     3914150                                          -22-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 23 of 29



 1             89.   In short, OSI relied on the Exclusivity Agreement, and Nanometrics intentionally

 2   ignored the plain language and intent of the Exclusivity Agreement, cutting OSI out of opportunities

 3   to recover losses, gain a profit, get a return on its capital investments, and to position both

 4   companies in a much more financially healthy long-term future.

 5             90.   To further add to the harm, shortly after first learning of Nanometrics' deception, OSI

 6   shipped, on the same day, the remaining open orders of 40 micron and 25 micron lenses.

 7             91.   Instead of paying both orders, Nanometrics engaged in unfair and deceptive practices

 8   including economic extortion by holding the 25 micron lens payment hostage until OSI reluctantly

 9   agreed to provide Nanometrics with a quote for production quantity pricing on a small quantity 40

10   micron lens order. Once OSI agreed to change pricing, and provided Nanometrics with a revised

11   quote, Nanometrics paid OSI for the 25 micron lenses. As part of this discussion, OSI sent Michael

12   Shaughnessy, Nanometrics’ Vice President of Global Operations, a copy of the Exclusivity

13   Agreement. When Mr. Piccirillo questioned him about this in a later conversation, Mr.

14   Shaughnessy said “it’s not worth the paper it’s written on.” This cavalier attitude is emblematic of

15   how Nanometrics, a large publicly-traded company, has exploited OSI, a small privately-held

16   company, throughout their relationship.

17             Nanometrics’ Malfeasance Causes OSI Substantial Harm

18             92.   Nanometrics’ conduct described above constitutes direct and material breaches of the

19   Exclusivity Agreement.

20             93.   OSI met all of the requirements provided by Nanometrics, yet Nanometrics

21   deliberately ignored the Exclusivity Agreement and selected other suppliers for the 25 micron lenses

22   and NextGen products. By doing so, Nanometrics excluded OSI as a supplier going forward, and

23   demonstrated that it had no intention of following the terms of the Exclusivity Agreement by

24   making OSI the supplier of record.

25             94.   OSI will have received $6,016,380 in revenue from Nanometrics for just the 40

26   micron SE lenses (Section 2.2 bullet 1 of the Exclusivity Agreement).

27             95.   The revenue from the 40 micron lens project pales in comparison to the revenues OSI

28   would have realized for the 25 micron lens and other projects, had Nanometrics honored the

     3914150                                            -23-
     FOURTH AMENDED COMPLAINT                                           Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 24 of 29



 1   Exclusivity Agreement. If the 25 micron lens project requires as many units as the 40 micron lens

 2   project, OSI would have received approximately $17,922,000 in revenue for the SE lens portion

 3   (bullet 2 of section 2.2 in the Exclusivity Agreement) and another approximate $8,961,000 in

 4   revenue for the SR lens component (bullet 3 of section 2.2 in the Exclusivity Agreement). Indeed,

 5   this technology is more difficult to achieve and thus more costly for OSI to manufacture. Above and

 6   beyond this, OSI already has created a less than 25 micron solution in support of Nanometrics next

 7   node and stands ready and able to perform. Based on OSI’s prior experience with the 40 micron and

 8   25 micron lens projects, OSI believes that it was deprived of another approximate $26,883,000 in

 9   revenue because of Nanometrics’ breaches of the Exclusivity Agreement.

10             96.    Regarding the small spot lens identified in the Exclusivity Agreement (bullets 4 and

11   5 of Section 2.2), Nanometrics had high hopes for establishing a NextGen product line, and in direct

12   violation of the Exclusivity Agreement contracted with another supplier. Based on Nanometrics’

13   description of this product, it was well within OSI’s capabilities. These products represent a much

14   greater production quantity requirement, by a factor of two times the 25 and 40 micron lenses, as

15   they are used in both the Atlas instruments and the Impulse instruments. Based on OSI’s prior

16   experience, OSI believes that it was additionally deprived of approximately $17,922,000 in lost

17   revenue. OSI believes that the cost for a technically advanced optical solution that would meet the

18   need of section 2.2 bullet 5 (NextGen Reflective Assembly) is far more than any optical solution

19   listed in the first four bullets, as this is a far more complex lens assembly. Based on this level of

20   complexity, OSI believes that it was deprived of another $36,000,000 in lost revenue due to

21   Nanometrics’ conduct.

22             97.    The section 2.2 Small Spot Lens bullet projects for which Nanometrics gave OSI

23   exclusive supplier status represents 15-25 years of lost revenue for OSI.

24             98.    In total, Nanometrics conduct has caused OSI to lose total revenue that OSI currently

25   calculates to be in excess of $113,704,380.

26             99.    OSI is not aware of any justification or defense for Nanometrics’ conduct.

27                                      COUNT I – Breach of Contract

28             100.   OSI repeats, re-alleges, and incorporates by reference herein each and every

     3914150                                           -24-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 25 of 29



 1   paragraph above and below as if fully set forth herein.

 2             101.   On or about September 9, 2013, OSI and Nanometrics memorialized in writing the

 3   Exclusivity Agreement that Nanometrics and OSI had been discussing since June 18, 2013 and that

 4   Mr. Crawford promised to Mr. Piccirillo when they met on August 14, 2013. The Exclusivity

 5   Agreement is an enforceable contract under California law and governs the overall business

 6   relationship between Nanometrics and OSI.

 7             102.   Some of the consideration OSI provided for the Exclusivity Agreement was the

 8   approximate $1.3 million in NRE charges absorbed by OSI directly related to supporting

 9   manufacturing needs to meet OSI’s future obligations under the terms of the Exclusivity Agreement.

10   OSI also committed itself to meet the commercial needs of Nanometrics once the 25 micron lens

11   project moved to the production phase. As part of that commitment, OSI ordered material and

12   equipment to be prepared to meet Nanometrics’ commercial needs. These purchases included

13   equipment and material only necessary for the production phase of the 25 micron lens project. OSI

14   never entered into or agreed to a production phase purchase order with Nanometrics for the 25

15   micron lens project prior to executing the Exclusivity Agreement.

16             103.   OSI also committed itself to meet the commercial needs of Nanometrics for the 40

17   micron project. The 40 Micron PO was not amended to include initial production until after the

18   Exclusivity Agreement was signed. Prior to signing the Exclusivity Agreement, OSI was under no

19   obligation to agree to an amended 40 Micron PO.

20             104.   Finally, OSI committed itself to incur the costs, at least initially, to design the future

21   small spot lens projects identified in the Exclusivity Agreement once presented with a statement of

22   work by Nanometrics.

23             105.   OSI performed all of its obligations required by the Exclusivity Agreement,

24   including delivering conforming 25 micron lenses in accordance with the agreed-upon shipping

25   schedule. The lenses that OSI delivered to Nanometrics were delivered on or before the agreed-

26   upon date of completion and met the specifications and commercial product performance

27   specifications, established by Nanometrics in the design specifications for the 25 micron lens

28   project, identified in the 25 Micron Quote and the Final 25 Micron PO.

     3914150                                             -25-
     FOURTH AMENDED COMPLAINT                                             Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 26 of 29



 1             106.   Nanometrics materially breached the Exclusivity Agreement with OSI by secretly

 2   refusing to qualify and use the conforming 25 micron lenses manufactured by OSI, providing OSI

 3   with no notice and opportunity to meet commercial requirements, and instead contracting with

 4   another supplier to supply the 25 micron lens. It also breached the Exclusivity Agreement by not

 5   providing OSI with an opportunity to quote the revised 25 micron scope of work or manufacture any

 6   of the other lens projects specifically identified in the Exclusivity Agreement.

 7             107.   When confronted about its actions, Nanometrics took the position that the

 8   Exclusivity Agreement was “not worth the paper it was written on.” This conduct amounts to a

 9   repudiation of the Exclusivity Agreement.

10             108.   Nanometrics’ action was without justification or excuse and taken without notice to

11   OSI, even though the Exclusivity Agreement contains a specific notice section.

12             109.   As a result of Nanometrics' breaches, OSI has been damaged. OSI is entitled to

13   recover actual, incidental and consequential damages from Nanometrics, including lost profits,

14   interest, engineering and capital costs, attorney’s fees and costs, and all other available damages, all

15   in an amount to be proven at trial but expected to exceed $113,704,380.

16                                     COUNT II – Promissory Estoppel

17             110.   OSI repeats, re-alleges, and incorporates by reference herein each and every

18   paragraph above and below as if fully set forth herein.

19             111.   Beginning on or about June 18, 2013, Nanometrics discussed with OSI and on

20   August 14, 2013, Bruce Crawford, on behalf of Nanometrics, promised to enter into an exclusive

21   supplier agreement with OSI. Thereafter, the Exclusivity Agreement was executed. The

22   Exclusivity Agreement is a detailed promise by Nanometrics regarding OSI’s role as Nanometrics’

23   exclusive supplier of identified small spot lenses. It is clear and unambiguous in its terms.

24             112.   Nanometrics’ employees verbally reiterated Nanometrics’ commitment to this

25   Exclusivity Agreement to OSI repeatedly after execution on September 9, 2013.

26             113.   OSI fully performed its obligations under the Exclusivity Agreement by designing,

27   manufacturing, and delivering to Nanometrics, on a delivery schedule set by Nanometrics, 25

28   micron lenses that met the specifications and commercial product performance specifications

     3914150                                           -26-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 27 of 29



 1   established be Nanometrics for these lenses in the applicable design specifications, identified in the

 2   25 Micron Quote and the Final 25 Micron PO, as confirmed by Nanometrics’ and OSI’s own

 3   testing. OSI relied on the promise made by Nanometrics to enter into the exclusive supplier

 4   agreement and the promises contained in the Exclusivity Agreement to its detriment by incurring

 5   substantial engineering, design, manufacturing and capital costs. In conjunction with the initial

 6   promise to enter into the exclusive supplier agreement that occurred between June 18, 2013 and

 7   August 14, 2013, OSI began ordering material and equipment necessary to meet its exclusive

 8   supplier obligations. OSI acquired further material and equipment and paid for that material and

 9   equipment after execution of the Exclusivity Agreement.

10             114.   OSI’s purchase orders, which began on August 2, 2013, were not necessary to fulfil

11   its obligations under the 25 Micron Prototype PO. For example, the two Ultra-precision CNC

12   Lathes and associated hardware and software, as well as the high precision centering machine, were

13   purchased solely to be able to handle the later production needs of Nanometrics.

14             115.   OSI continued to order equipment and material through 2015. It ordered a high

15   precision polishing machine in December 2013 and material in February and March 2014 to be able

16   to meet Nanometrics’ initial production needs.

17             116.   In April 2015, OSI purchased a high precision grinding machine to meet its

18   obligations under the Exclusivity Agreement and on July 1, 2015 it closed on the purchase of

19   Opticraft to meet its production obligations. OSI’s reliance was both reasonable and foreseeable as

20   it continued to rely on the signed Exclusivity Agreement and the consistent actions of the

21   Nanometrics’ employees with whom OSI had contact. Nanometrics was aware that OSI had

22   purchased Opticraft to ensure that OSI could meet Nanometrics’ requirements under the Exclusivity

23   Agreement, because Mr. Piccirillo told Mr. Leon (of Nanometrics) of this purchase after its closing.

24             117.   Nanometrics knew that OSI was incurring these costs in reliance on the promise of

25   and then execution of the Exclusivity Agreement. OSI was injured by its reliance on Nanometrics’

26   promise.

27             118.   Nanometrics also promised OSI that it would modify the 25 Micron Prototype PO.

28   OSI relied to its detriment on this promise by agreeing to immediately purchase optical material for

     3914150                                           -27-
     FOURTH AMENDED COMPLAINT                                         Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 28 of 29



 1   Nanometrics. Finally, Nanometrics repeatedly promised OSI during the summer and fall of 2013

 2   that it was entering into a long-term relationship with OSI. OSI relied on this promise to continue

 3   its capital investments to be in a position to meet Nanometrics’ commercial needs as its exclusive

 4   supplier and to be positioned to design the future lenses identified in the Exclusivity Agreement.

 5             119.   Based on these promises, Nanometrics is estopped from denying the enforceability of

 6   the Exclusivity Agreement.

 7             120.   Nanometrics has refused to honor the terms of the promises contained in the

 8   Exclusivity Agreement, which has damaged OSI.

 9             121.   OSI would not have made its additional capital investments in December 2013, April

10   2015 and July 2015 had it known that Nanometrics already had decided not to honor its promise that

11   OSI would be the exclusive supplier for all small spot lenses.

12             122.   OSI is entitled to recover reliance, actual, incidental and consequential damages from

13   Nanometrics, including lost profits, interest, engineering and capital costs, attorney’s fees and costs,

14   and all other available damages, all in an amount to be proven at trial but expected to exceed

15   $113,704,380.

16                                         DEMAND FOR JURY TRIAL

17             123.   Plaintiff demands a trial by jury on all issues so triable.

18                                            PRAYERS FOR RELIEF

19             WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

20             A.     Enter judgment in its favor on all of the above Counts;

21             B.     Award damages to OSI in an amount to be proven at trial;

22             C.     Award reasonable attorney’s fees and costs; and

23             D.     Grant such other and further relief as is just and proper.

24   DATED: July 7, 2020                                DEVINE, MILLIMET & BRANCH, P.A.

25                                                        /s/ Matthew R. Johnson
                                                        Matthew R. Johnson (NH 13076) Pro Hac Vice
26
                                                        111 Amherst Street
27                                                      Manchester NH 03101
                                                        Phone: (603) 695-8727
28                                                      mjohnson@devinemillimet.com

     3914150                                                -28-
     FOURTH AMENDED COMPLAINT                                                Case No. 5:18-cv-00417-BLF (consolidated)
        Case 5:18-cv-00417-BLF Document 92 Filed 07/07/20 Page 29 of 29



 1
                                                    HOGE, FENTON, JONES & APPEL, INC.
 2
                                                     /s/ Shella Deen
 3
                                                     Shella Deen (149735)
 4                                                   Daniel J. Marsh (284948)
                                                     60 South Market Street, Suite 1400
 5                                                   San Jose, CA 95113-2396
                                                     Phone: (408) 287-9501
 6                                                   shella.deen@hogefenton.com
                                                     daniel.marsh@hogefenton.com
 7

 8                                           CERTIFICATE OF SERVICE

 9             I hereby certify that this/these document(s) filed through the ECF system will be sent

10   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

11   DATED: July 7, 2020

12
                                                       /s/ Shella Deen
13                                                     Shella Deen
                                                       Attorneys for Plaintiff
14                                                     OPTICAL SOLUTIONS, INC.
15

16

17

18

19

20
21

22
23

24
25

26
27

28

     3914150                                            -29-
     FOURTH AMENDED COMPLAINT                                          Case No. 5:18-cv-00417-BLF (consolidated)
